Exhibit 10.1

 

LOGO [g637706ex101.jpg]     

Polycom, Inc.

6001 America Center Drive

San Jose, CA 95002

   TEL 408-586-6000    www.polycom.com

November 20, 2013

Delivered by Email

Mr. Peter Leav

Dear Peter:

Thank you for your interest in joining Polycom, Inc. (“Polycom” or the
“Company”). We are pleased to extend to you the following offer:

 

1. Title and Position: Your title and position will be President and Chief
Executive Officer of the Company. You will be employed on a full-time basis and
will report to the Company’s Board of Directors (the “Board”). This is an exempt
professional position located in San Jose, California.

 

2. Board Membership: You will be appointed to serve as a director of the Company
within thirty (30) days of your commencement of employment. Thereafter, for as
long as you remain Chief Executive Officer of the Company, the Company will
place your name on the list of nominations as a candidate to be elected as a
member of the Board subject to stockholder vote and take such actions as may be
necessary or appropriate to support your election to the Board. Notwithstanding
the foregoing, you agree to resign immediately from the Board in the event that
you cease to be the Chief Executive Officer of Polycom.

 

3. Duties: Your duties will be consistent with your title and position as
President and Chief Executive Officer of the Company, and any other duties
reasonably assigned or requested by the Board.

 

4. Salary: Your annualized base salary will be $700,000, which will be subject
to applicable tax withholdings and payable in accordance with the Company’s
payroll policy. Your base salary will be subject to annual review and adjustment
by the Board, in its sole discretion.

 

5. Annual Bonus. Beginning in 2014, you will be eligible to participate in any
bonus plans or programs maintained from time to time by Polycom for its
executive officers on such terms and conditions (including any applicable
performance criteria) as determined by the Board, in its sole discretion, after
consultation with you. For 2014, your target bonus opportunity will be equal to
125% of your annual base salary earned during the year. You will receive
additional details regarding Polycom’s bonus plans and the applicable
performance metrics upon your hire.



--------------------------------------------------------------------------------

6. Signing Bonus: The Company will pay you a signing bonus in an amount equal to
$2,000,000, less applicable tax withholdings. This signing bonus will be
provided as a lump sum cash payment within thirty (30) days following the date
that your employment with the Company commences (such employment commencement
date, the “Start Date”), provided that you are employed with the Company on such
date. In the event that you voluntarily terminate your employment with Polycom
without “Good Reason” or Polycom terminates your employment due to “Cause,” and
(a) such termination occurs on or before the one (1) year anniversary of your
Start Date, then you will be required to repay to Polycom one hundred percent
(100%) of the after-tax amount of the signing bonus, or (b) if such termination
occurs after the one (1) year anniversary of your Start Date but on or before
the two (2) year anniversary of your Start Date, you will be required to repay
to Polycom fifty percent (50%) of the after-tax amount of the signing bonus, in
each case within fifteen (15) days following the date of your employment
termination with Polycom.

For purposes of this Section 6, the term “Cause” will have the meaning as
defined in Polycom’s Executive Severance Plan (the “Severance Plan”). “Good
Reason” will have the meaning as defined in Section 12 herein or in the event
that a termination of your employment with Polycom occurs during the period
beginning on the date of Polycom’s Change of Control (as defined in the
Severance Plan) and ending on the date twelve (12) months following the Change
of Control (such period, the “Change of Control Period”), or as defined in the
Change of Control Severance Agreement to be entered into between you and Polycom
(the “Severance Agreement”) (see Section 10 below).

Notwithstanding the foregoing, for purposes of the signing bonus under this
Section 6, a termination of your employment with Polycom as a result of your
death or Disability (as that term is defined in the Severance Plan if your
employment termination occurs other than during the Change of Control Period or
in the Severance Agreement if your employment termination occurs during the
Change of Control Period) will not require the repayment of your signing bonus
under this offer letter.

 

7.

Equity: Effective as of your Start Date and subject to the Board’s approval, you
will be granted full value awards covering 700,000 shares of Polycom common
stock (“Shares”), consisting of 350,000 Shares subject to a time-based
restricted stock unit award (the “RSU Award”) and 350,000 Shares subject to a
performance share award (the “Performance Award”). The RSU Award will be
scheduled to vest as to fifty percent (50%) of the underlying Shares on the
one (1) year anniversary of your Start Date, and as to twenty-five percent
(25%) of the underlying Shares on each of the two (2) and three (3) year
anniversaries of your Start Date, subject to your continued employment with the
Company through each relevant vesting date or as otherwise expressly provided
for herein. The Performance Award will be eligible to vest in accordance with
the terms and conditions as determined by the Board, in its sole discretion and
subject to continued employment with the Company through any applicable vesting
dates or as otherwise expressly provided for herein. The maximum payout
opportunity under the Performance Award will be one hundred fifty percent
(150%) of the target number of Shares subject thereto. Each of the RSU Award and
Performance Award will be granted under the Company’s existing equity incentive
plan or other plan (e.g., an inducement plan) established by the Company, and
subject

 

-2-



--------------------------------------------------------------------------------

  to an award agreement thereunder, as determined by the Board in its sole
discretion. You will be considered for eligibility to receive additional yearly
equity awards commencing in 2015, as determined by the Board, in its sole
discretion.

 

8. Benefits: Polycom provides a competitive benefits package to all full-time,
regular employees. You will be eligible to participate in Polycom’s existing
generally available benefit plans at the same levels as Polycom’s other
executive officers, subject to eligibility and other requirements of such plans,
as determined by the Company. You also are eligible for flexible time off
pursuant to Polycom’s flexible time off policy applicable to Vice Presidents and
above. The Company may modify or terminate its benefits programs and
arrangements from time to time as necessary or appropriate.

 

9. Relocation Benefits: Polycom will handle the physical relocation of household
goods; please contact Elisa Gilmartin at Elisa.Gilmartin@polycom.com to make
arrangements for your relocation. You also will receive two round-trip coach
tickets for you and your companion to travel to San Jose, California, for a
house hunting/area familiarization trip. If needed, Polycom will arrange for up
to six (6) months of your temporary living and storage of your household goods.
All relocation benefits provided to you will be subject to the terms and
conditions of Polycom’s existing relocation policy and guidelines. In the event
that you voluntarily terminate your employment with Polycom without “Good
Reason” or Polycom terminates your employment due to “Cause,” and (a) such
termination occurs on or before the one (1) year anniversary of your Start Date,
you will be required to repay to Polycom one hundred percent (100%) of the
after-tax amount of the relocation benefits that Polycom provided to you within
fifteen (15) days following the date of your employment termination with
Polycom.

For purposes of this Section 9, the term “Cause” will have the meaning as
defined in Polycom’s Executive Severance Plan (the “Severance Plan”). For
purposes of this Section 9, “Good Reason” will have the meaning as defined in
Section 12 herein or in the event that a termination of your employment with
Polycom occurs during the period beginning on the date of Polycom’s Change of
Control (as defined in the Severance Plan) and ending on the date twelve
(12) months following the Change of Control (such period, the “Change of Control
Period”) as defined in the Change of Control Severance Agreement to be entered
into between you and Polycom (the “Severance Agreement”) (see Section 10 below).

Notwithstanding the foregoing, for purposes of the relocation benefits under
this Section 9, a termination of your employment with Polycom as a result of
your death or Disability (as that term is defined in the Severance Plan if your
employment termination occurs other than during the Change of Control Period or
in the Severance Agreement if your employment termination occurs during the
Change of Control Period) will not require the repayment of your relocation
benefits under this offer letter.

 

10.

Change of Control Severance Agreement: You will be eligible to receive severance
benefits under certain circumstances pursuant to the Severance Agreement to be
entered into between you and Polycom, in substantially the form attached as
Exhibit A to this offer letter, as determined by the Board in its sole
discretion. If your employment with Polycom is terminated due to your death or
Disability (as defined in the Severance Agreement) or by Polycom other than for
Cause (as defined in the Severance Agreement), or you terminate your employment
with Polycom for Good Reason (as defined in the Severance Agreement) and in each
case your employment

 

-3-



--------------------------------------------------------------------------------

  termination occurs during the Change of Control Period, you will receive (a) a
lump sum cash payment in an aggregate amount equal to two (2) times your base
salary plus two (2) times your target bonus (less applicable tax withholdings),
(b) a lump sum cash payment in an amount equal to twenty-four (24) months of
continued medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) under Polycom’s health plans
based on your plan elections in effect immediately prior to your termination of
employment with Polycom (less applicable tax withholdings), and (c) accelerated
vesting of all of your then-outstanding and unvested equity awards, with any
performance goals subject to such equity awards deemed achieved at the target
levels. The specific terms of these severance benefits will be subject to and
set forth in the Severance Agreement to be entered into between you and Polycom.
These severance benefits are subject to your entering into a release of claims
in favor of Polycom and such other conditions as set forth in the Severance
Agreement.

 

11. Executive Severance Plan Participation: You will be eligible to participate
in the Severance Plan, a copy of which is attached as Exhibit B to this offer
letter, subject to the terms and conditions of the Severance Plan. The Severance
Plan will be amended to provide (i) that for purposes of this Section 11 that
Good Reason will be defined as set forth in Section 12 herein and (ii) that
while you are Polycom’s Chief Executive Officer, if your employment with the
Company is terminated by Polycom other than for Cause (as defined in the
Severance Plan) and other than due to your death or Disability (as defined in
the Severance Plan), or you terminate your employment with Polycom for Good
Reason (as defined in Section 12 herein) and in each case your employment
termination occurs other than during the Change of Control Period, your
severance benefits under the Severance Plan will consist of the following: (a) a
lump sum cash payment in an aggregate amount equal to eighteen (18) months of
your base salary plus one and one-half (1.5) times your target bonus (less
applicable tax withholdings), (b) a lump sum cash payment in an amount equal to
eighteen (18) months of continued medical coverage pursuant to COBRA under
Polycom’s health plans based on your plan elections in effect immediately prior
to your termination of employment with Polycom (less applicable tax
withholdings), and (c) with respect to any of your then-outstanding and unvested
equity awards covering Shares that are subject only to time-based vesting, the
accelerated vesting of the portion of such equity awards as if you otherwise had
remained employed with the Company through the date eighteen (18) months
following the date of your termination of employment with the Company. These
severance benefits are subject to your entering into a release of claims in
favor of Polycom and such other conditions as set forth in the Severance Plan.

 

12.

Good Reason: “Good Reason” means the occurrence of one or more of the following,
without your express written consent: (i) a material reduction of the Employee’s
duties, title, authority or responsibilities, relative to the Employee’s duties,
title, authority or responsibilities as in effect immediately prior to such
reduction, (ii) while you remain Chief Executive Officer of the Company, the
Board’s failure to nominate or take such commercially reasonable actions as may
be necessary or appropriate to support your election to the Board; (iii) a
substantial reduction of the facilities and perquisites (including office space
and location) available to you immediately prior to such reduction, other than
any such reduction that also applies to substantially all other executive
officers of the Company; (iv) a reduction by the Company of your base
compensation or target annual bonus opportunity as in effect immediately prior
to such reduction, other than a reduction of not more than fifteen percent
(15%) of your base compensation or target annual bonus opportunity that also
applies to substantially all other executive officers of the Company; (v) a
material reduction by the Company in the kind or level of benefits to which you
were

 

-4-



--------------------------------------------------------------------------------

  entitled immediately prior to such reduction with the result that your overall
benefits package is significantly reduced, other than any such reduction that
also applies to substantially all other executive officers of the Company; or
(vi) your relocation to a facility or a location more than thirty-five
(35) miles from your present location.

 

13. Attorneys’ Fees: Upon your Start Date, the Company will reimburse you
reasonable attorneys’ fees incurred in the negotiation, preparation, and
execution of this offer letter in an amount not to exceed $35,000, which will be
paid within thirty (30) days following your submission of proper documentation
of the fees to be reimbursed, but in no event later than March 15, 2014.

 

14. Business Expenses. Polycom will reimburse you for reasonable travel,
entertainment or other expenses incurred by you in the furtherance of or in
connection with the performance of your duties hereunder, in accordance with
Polycom’s expense reimbursement policy as may be in effect from time to time.

 

15. Indemnification and Insurance. Subject to applicable law, you will be
provided indemnification pursuant to Polycom’s Bylaws and standard form of
Indemnification Agreement, including defending you in an action or proceeding
brought against you in your capacity as an executive or director of Polycom, and
coverage under any directors and officers insurance policies (so long as the
Company maintains such coverage for its executive officers), in each case as
determined by the Board, but on terms no less favorable than as provided to
other executive officers and Board members of the Company.

 

16. Non-solicitation. During your employment with the Company and for a period
of twelve (12) months following your termination of employment with the Company
(the “Obligation Period”), you agree not to directly or indirectly solicit,
induce, recruit, or encourage any of the Company’s employees to leave their
employment, or take away such employees, either for your benefit or on behalf of
another entity; provided, however, this provision is not enforceable with
respect to your administrative assistant.

 

17. Non-disparagement. You will not knowingly disparage, criticize, or otherwise
make any derogatory statements regarding the Company, its directors, or its
officers during the Obligation Period. The Company will instruct its officers
and directors not to knowingly disparage, criticize, or otherwise make any
derogatory statements regarding you during the same period. However, nothing in
this offer letter will be deemed to restrict you from providing truthful
information to any governmental or regulatory agency or body (or in any way
limit the content of any such information) to the extent you are required to
provide such information pursuant a subpoena, applicable law or regulation, or
any governmental investigation or audit relating to the Company or any parent or
subsidiary of the Company. Similarly, nothing in this offer letter will be
deemed to restrict the Company, its directors, and/or its officers from
providing truthful information to any governmental or regulatory agency or body
(or in any way limit the content of any such information) to the extent the
Company, its directors, and/or its officers are required to provide such
information pursuant a subpoena, applicable law or regulation, or any
governmental investigation or audit relating to you, the Company or any parent
or subsidiary of the Company.

 

-5-



--------------------------------------------------------------------------------

18. Arbitration.

 

  a. Arbitration. In consideration of your service to the Company, its promise
to arbitrate all employment related disputes and your receipt of the
compensation, any pay raises and any other benefits paid to you by the Company,
at present and in the future, you agree that any and all controversies, claims,
or disputes with anyone (including the Company and any employee, officer,
director, shareholder or benefit plan of the Company in their capacity as such
or otherwise) arising out of, relating to, or resulting from your service to the
Company under this offer letter or otherwise or the termination of your service
with the Company, including any breach of the terms of this offer letter, will
be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which you
agree to arbitrate, and thereby agree to waive any right to a trial by jury,
include any statutory claims under state or federal law, including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that your agreement to arbitrate also applies to any
disputes that the Company may have with you.

 

  b. Procedure. You agree that any arbitration will be administered by the
Judicial Arbitration and Mediation Services (“JAMS”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. All arbitration proceedings will be held
in Santa Clara County, California. The arbitration proceedings will allow for
discovery according to the rules set forth in the Employment Arbitration Rules
and Procedures of JAMS (the “JAMS Rules”) or California Code of Civil Procedure.
You agree that the arbitrator will have the power to decide any motions brought
by any party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. You agree that the arbitrator will issue a written decision on the
merits. You also agree that the arbitrator will have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
You understand the Company will pay for any administrative or hearing fees
charged by the arbitrator or JAMS except that with respect to any arbitration
you initiate, you will pay the amount you otherwise would have been required to
pay to file a claim in court. You agree that the arbitrator will administer and
conduct any arbitration in a manner consistent with the Rules and that to the
extent that the Rules conflict with the Rules, the Rules will take precedence.

 

  c. Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
will not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted. The prevailing party in any
arbitration proceeding will be entitled to recover from the losing party all
costs that it has incurred as a result of such proceeding, including but not
limited to, all reasonable travel costs and reasonable attorneys’ fees.

 

-6-



--------------------------------------------------------------------------------

  d. Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party also may
petition the court for injunctive relief where either party alleges or claims a
violation of this offer letter or the Proprietary Information and Invention
Agreement or any other agreement regarding trade secrets, confidential
information, non-solicitation or Labor Code §2870. In the event either party
seeks injunctive relief, the prevailing party will be entitled to recover
reasonable costs and attorneys’ fees.

 

  e. Administrative Relief. You understand that this offer letter does not
prohibit you from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This offer letter does, however, preclude you from pursuing
court action regarding any such claim.

 

  f. Voluntary Nature of Offer Letter. You acknowledge and agree that you are
executing this offer letter voluntarily and without any duress or undue
influence by the Company or anyone else. You further acknowledge and agree that
you have carefully read this offer letter and that you have asked any questions
needed for you to understand the terms, consequences and binding effect of this
offer letter and fully understand it, including that YOU ARE WAIVING YOUR RIGHT
TO A JURY TRIAL. Finally, you agree that you have been provided an opportunity
to seek the advice of an attorney of your choice before signing this offer
letter.

 

19. Governing Law. The validity, interpretation, construction and performance of
this offer letter will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). The Superior Court of Santa
Clara County and/or the United States District Court for the Northern District
of California will have exclusive jurisdiction and venue over all controversies
in connection with the Agreement.

 

20. Prevailing Party Attorneys’ Fees. In the event that either party brings an
action to enforce or effect its rights under this offer letter, the prevailing
party will be entitled to recover any reasonable attorneys’ fees incurred in
connection with such an action.

You hereby represent to Polycom that you are under no obligation or agreement
that would prevent you from becoming an employee of Polycom or that would
adversely impact your ability to perform the expected services, including
without limitation any non-solicitation and non-competition agreement.

Adherence to Company rules and regulations also is a condition of employment.
Polycom is an equal opportunity employer.

This offer is contingent upon the following: (1) your execution of Polycom’s
Proprietary Information and Invention Agreement, which, among other things,
requires that you will not, during your employment with Polycom, improperly use
or disclose any proprietary information or trade secrets of any former employer
and will not bring onto Polycom premises any confidential or proprietary
information of any former employer unless that employer has consented to such
action in writing; (2) your execution of Polycom’s Proprietary Information
Obligations Checklist concerning your obligation to protect and not bring to
Polycom the proprietary information of any other company between the date of
this offer letter and the date you begin employment with Polycom;

 

-7-



--------------------------------------------------------------------------------

(3) your ability to provide the Company with the legally required proof of your
identity and authorization to work in the United States; (4) the satisfactory
results of the background investigation and reference checks; and
(5) understanding of, and commitment to, the standards and policies contained in
Polycom’s Code of Business Ethics and Conduct.

This offer letter sets forth the terms of your employment with us and supersedes
any prior representations or agreements, whether written or oral. Your
employment relationship with the Company will be considered “at will,” which
means that either you or the Company may terminate your employment with the
Company at any time and for any reason or for no reason.

 

Sincerely,

/s/ Kevin

Kevin T. Parker Chairman of the Board of Directors and Interim Chief Executive
Officer Polycom, Inc.

 

Accepted by:  

/s/ Peter Leav

  Peter Leav Date:  

11-22-2013

Start Date:  

 

 

-8-